     Case 2:16-cv-00053-RSB-BWC Document 328 Filed 08/07/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

SARAH FRANCES DRAYTON, et al.,                      *
                                                    *
       Plaintiffs,                                  *
                                                    *     Case No. 2:16-CV-00053
v.                                                  *
                                                    *
MCINTOSH COUNTY, GEORGIA, et al.,                   *
                                                    *
       Defendants                                   *

                 DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION
                       FOR EXTENSION OF TIME (Dkt. 327)

       COMES NOW McIntosh County, Georgia, and hereby notifies the Court that it consents to

Plaintiffs’ Motion for Extension of Time to Submit Plaintiffs’ Opposition to Defendant McIntosh

County’s Motion for Summary Judgment and Daubert Motion. Plaintiffs’ request for extension of

time appears to be a reasonable request.

       This seventh day of August, 2020.

                                           /s/Richard K. Strickland
                                           Richard K. Strickland
                                           Georgia Bar No. 687830

                                           /s/Emily R. Hancock
                                           Emily R. Hancock
                                           Georgia Bar Number: 115145
                                           BROWN, READDICK, BUMGARTNER,
                                           CARTER, STRICKLAND & WATKINS, LLP
                                           Post Office Box 220
                                           Brunswick, GA 31521
                                           (912) 264-8544
                                           (912) 264-9667 FAX
                                           rstrickland@brbcsw.com
                                           ehancock@brbcsw.com

                                           ATTORNEYS FOR MCINTOSH COUNTY




                                              -1-
     Case 2:16-cv-00053-RSB-BWC Document 328 Filed 08/07/20 Page 2 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION

SARAH FRANCES DRAYTON, et al.,    *
                                  *
     Plaintiffs                   *
                                  *
     v.                           * Case Number: 2:16-cv-053
                                  *
McINTOSH COUNTY, GEORGIA, et al., *
                                  *
     Defendants                   *
                     CERTIFICATE OF SERVICE

       This is to certify that I have this day served all parties in this case in accordance with the

directives from the Court Notice of Electronic Filing (“NEF”), which was generated as a result of

electronic filing. I also certify that I have mailed by United States Postal Service the document and

a copy of the Notice of Electronic Filing to the following non-CM/ECF participant(s):

       Ellen Brown
       P. O. Box 810
       Darien, Georgia 31305

       Respectfully submitted, this seventh day of August, 2020.

                                              /s/ Richard K. Strickland
                                              Richard K. Strickland
                                              Georgia Bar Number: 687830
                                              rstrickland@brbcsw.com
                                              BROWN, READDICK, BUMGARTNER
                                              CARTER, STRICKLAND & WATKINS, LLP
                                              5 Glynn Avenue (31520)
                                              Post Office Box 220
                                              Brunswick, GA 31521
                                              (912) 264-8544
                                              (912) 264-9667 FAX

                                              ATTORNEY FOR McINTOSH COUNTY
